Entered: June 2nd, 2020
                              Case 20-13224           Doc 27       Filed 06/02/20        Page 1 of 2
Signed: June 1st, 2020

SO ORDERED




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF MARYLAND
                                         at Baltimore
         In re:                             *
                                            *
         Rhonda Wimbish,                    *     Case No. 20-13224 MMH
                                            *     Chapter 13
                     Debtor.                *
                                            *
                                            *
         *      *    *      *   *    *      *     *     *       *    *                                      *        *

                          ORDER EXTENDING TIME TO COMPLETE REQUIRED FILINGS

                   An Order on Motion to Extend Time (the “Motion”) was filed by in the above-captioned

         case by the Debtor on March 26, 2020. ECF 9. By the Motion, the above-captioned Debtor

         requested additional time to file required documents. The Motion was denied as moot by an Order

         Denying Motion to Extend Time (the “Order”) entered by this Court on March 30, 2020 due to

         Standing Order 2020-051 (the “Standing Order 05”). ECF 10. By the Order this Court noted that

         the extension of time to file the Debtor’s documents was automatically extended by the Standing

         Order 05 for 42 days up to and including April 23, 2020. On April 10, 2020, the United States

         District Court for the District of Maryland issued Standing Order 2020-072 further extending filing

         deadlines by an additional 42 days (for a total of 84 days from the original filing deadlines).


         1
           Standing Order 2020-05 [In re Court Operations Under Exigent Circumstances Created by Covid-19, Misc. Case
         No. 00-308 at Docket No. 97] entered by the United States District Court for the District of Maryland on
         March 20, 2020 extended filing deadlines by 42 days.
         2
           Standing Order 2020-07 [In re Court Operations Under Exigent Circumstances Created by Covid-19, Misc. Case
         No. 00-308, Docket No. 99] entered by the U.S. District for the District of Maryland on April 10, 2020 extended filing
         deadlines by an additional 42 days (for a total of 84 days from the original filing deadlines.)
                  Case 20-13224       Doc 27     Filed 06/02/20   Page 2 of 2



        The following documents remain unfiled in this case:

        •      Schedules A, B, C, D, E, F, G, H, I, J
        •      Summary of Assets and Liabilities
        •      Declaration Concerning Debtor’s Schedules
        •      Chapter 13 Plan
        •      Certificate of Service of mailing of Chapter 13 Plan
        •      Statement of Financial Affairs
        •      Statement of Current Monthly Income and Calculation of Commitment Period
               and Disposable Income - Chapter 13 Income Form 122C−1

Accordingly, it is, by the United States Bankruptcy Court for the District of Maryland,

        ORDERED, that the Debtor shall have up to and including by June 19, 2020 to file the

required documents listed above, and it is further

        ORDERED, that if the required documents are not filed by June 19, 2020 the Court may

dismiss this case without further notice or hearing.

cc:     Debtor – Pro se
        Trustee
        U.S. Trustee

                                        END OF ORDER
(kgm)




                                                 2
